DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 04/16/21 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21-40 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No.11,006,851 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the current application is generic with respect to the invention of US Patent No.11,006,851 B2.
Claims 21, 23, 24, 26, 29, 30-31, 33-34 and 38 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 3, 5, 8 of U.S. Patent No. 11,357,420 B2 in view of Ninomiya et al. (US 2011/0031970 A1) and in further view of Shalgi et al. (US 2007/0255132 A1). 
Claims 21, 23, 24, 26, 29, 30-31, 33-34 and 38 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 4, 5, 8 of U.S. Patent No. 11,234,610 B2 in view of Ninomiya et al. (US 2011/0031970 A1) and in further view of Shalgi et al. (US 2007/0255132 A1). 

See claims correlations and obviousness reasons below: 
Claims of the current application 17/223762
Claims of Nelson et al. (US 11,006,851 B2)
21. A magnetic resonance imaging system comprising: a B0 magnet configured to produce a B0 magnetic field for the magnetic resonance imaging system, the B0 magnet comprising: at least one first B0 magnet to produce a first magnetic field to contribute to the B0 magnetic field for the magnetic resonance imaging system; and at least one second B0 magnet to produce a second magnetic field to contribute to the B0 magnetic field for the magnetic resonance imaging system; and a coupling member attached to the B0 magnet of the magnetic resonance imaging system, such that the coupling member is disposed between the at least one first B0 magnet and the at least one second B0 magnet, wherein the coupling member is configured to engage with a securing mechanism of a radio frequency coil apparatus, the securing mechanism for securing the radio frequency coil apparatus to and releasing the radio frequency coil apparatus from the coupling member, so that, when the coupling member is engaged with the securing mechanism of the radio frequency coil apparatus, the radio frequency coil apparatus is secured to the magnetic resonance imaging system.  

1. A magnetic resonance imaging system capable of imaging a patient at least partially supported by a support comprising ferromagnetic material, the MRI system comprising: a B0 magnet configured to produce a B0 magnetic field for the MRI system, the B0 magnet comprising: at least one first B0 magnet to produce a first magnetic field to contribute to the B0 magnetic field for the MRI system; and at least one second B0 magnet to produce a second magnetic field to contribute to the B0 magnetic field for the magnetic resonance imaging system, wherein the at least one first B0 magnet and the at least one second B0 magnet are arranged relative to one another so that an imaging region is provided there between; and a coupling member attached to the B0 magnet of the magnetic resonance imaging system, such that the coupling member is disposed between the at least one first B0 magnet and the at least one second B0 magnet, and wherein the coupling member is configured to engage with a securing mechanism of a radio frequency coil apparatus, the securing mechanism for securing the RF coil apparatus to and releasing the radio frequency coil apparatus from the coupling member, so that, when the coupling member is engaged with the securing mechanism of the radio frequency coil apparatus, the radio frequency coil apparatus is secured to the magnetic resonance imaging system substantially within the imaging region.
22. The magnetic resonance imaging system of claim 21, wherein the coupling member is attached to the at least one second B0 magnet.  

2. The magnetic resonance imaging system of claim 1, wherein the coupling member is attached to the at least one second B0 magnet.
23. The magnetic resonance imaging system of claim 22, wherein the coupling member comprises a first portion having a first diameter and a second portion having a second diameter larger than the first diameter.  

3. The magnetic resonance imaging system of claim 2, wherein the coupling member comprises a first portion having a first diameter and a second portion having a second diameter larger than the first diameter.
24. The magnetic resonance imaging system of claim 23, wherein the first diameter is selected so that the coupling member can fit within a receptacle of the securing mechanism of the radio frequency coil apparatus
4. The magnetic resonance imaging system of claim 3, wherein the first diameter is selected so that the coupling member can fit within a receptacle of the securing mechanism of the radio frequency coil apparatus.
25, The magnetic resonance imaging system of claim 24, wherein a height of the first portion of the coupling member is configured to allow at least a portion of the securing mechanism forming the receptacle to fit underneath the second portion of the coupling member.  

5. The magnetic resonance imaging system of claim 4, wherein a height of the first portion of the coupling member is configured to allow at least a portion of the securing mechanism forming the receptacle to fit underneath the second portion of the coupling member.
26. The magnetic resonance imaging system of claim 23, wherein the second portion of the coupling member comprises at least one recess configured to accommodate the securing mechanism of the radio frequency coil apparatus to prevent rotation of the radio frequency coil apparatus about the coupling member.  
6. The magnetic resonance imaging system of claim 3, wherein the second portion of the coupling member comprises at least one recess configured to accommodate the securing mechanism of the radio frequency coil apparatus to prevent rotation of the radio frequency coil apparatus about the coupling member.
27. The magnetic resonance imaging system of claim 22, wherein the B0 magnetic field has a magnetic field strength of less than or equal to .2 Tesla (T) and greater than or equal to 20 mT.  

7. The magnetic resonance imaging system of claim 2, wherein the B.sub.0 magnetic field has a magnetic field strength of less than or equal to 0.2 Tesla (T) and greater than or equal to 20 mT.
28. The magnetic resonance imaging system of claim 27, wherein the B0 magnetic field has a magnetic field strength of less than or equal to .1 Tesla (T) and greater than or equal to 50 mT.  
8. The magnetic resonance imaging system of claim 7, wherein the B.sub.0 magnetic field has a magnetic field strength of less than or equal to 0.1 T and greater than or equal to 50 mT.
29. (New) The magnetic resonance imaging system of claim 21, wherein the magnetic resonance imaging system is configured to image a patient at least partially supported by a hospital bed comprising ferromagnetic material.  

9. The magnetic resonance imaging system of claim 1, wherein the support comprises a hospital bed.  See heading of claim 1 stating: A magnetic resonance imaging system capable of imaging a patient at least partially supported by a support comprising ferromagnetic material.
30. (New) The magnetic resonance imaging system of claim 21, further comprising the securing mechanism of the radio frequency coil apparatus.  

10. The magnetic resonance imaging system of claim 1, further comprising the securing mechanism of the radio frequency coil apparatus.
31. A magnetic resonance imaging system comprising: a B0 magnet configured to produce a B0 magnetic field for the magnetic resonance imaging system, the B0 magnet comprising: at least one first B0 magnet to produce a first magnetic field to contribute to the B0 magnetic field for the magnetic resonance imaging system; and 9091795.1Application No.: Not Yet Assigned5 Docket No.: 00354.70021US05 Preliminary Amendment at least one second B0 magnet to produce a second magnetic field to contribute to the B0 magnetic field for the magnetic resonance imaging system; and a coupling member attached to the B0 magnet of the magnetic resonance imaging system, such that the coupling member is disposed between the at least one first B0 magnet and the at least one second B0 magnet, and wherein the coupling member is configured to engage with a securing mechanism of a patient handling apparatus configured to secure to a radio frequency coil apparatus, the securing mechanism for securing the patient handling apparatus to and releasing the patient handling apparatus from the coupling member, so that, when the coupling member is engaged with the securing mechanism of the patient handling apparatus, the radio frequency coil secured to the patient handling apparatus is secured to the magnetic resonance imaging system.  

11. A magnetic resonance imaging system capable of imaging a patient at least partially supported by a support comprising ferromagnetic material, the MRI system comprising: a B0 magnet configured to produce a B0 magnetic field for the MRI system, the B0 magnet comprising: at least one first B0 magnet to produce a first magnetic field to contribute to the B0 magnetic field for the MRI system; and at least one second B0 magnet to produce a second magnetic field to contribute to the B0 magnetic field for the MRI system, wherein the at least one first B0 magnet and the at least one second B0 magnet are arranged relative to one another so that an imaging region is provided there between; and a coupling member attached to the B0 magnet of the magnetic resonance imaging system, such that the coupling member is disposed between the at least one first B0 magnet and the at least one second B0 magnet, and wherein the coupling member is configured to engage with a securing mechanism of a patient handling apparatus configured to secure to a radio frequency coil apparatus, the securing mechanism for securing the patient handling apparatus to and releasing the patient handling apparatus from the coupling member, so that, when the coupling member is engaged with the securing mechanism of the patient handling apparatus, the radio frequency coil secured to the patient handling apparatus is positioned substantially within the imaging region.
32. The magnetic resonance imaging system of claim 31, wherein the coupling member is attached to the at least one second B0 magnet.  
12. The magnetic resonance imaging system of claim 11, wherein the coupling member is attached to the at least one second B0 magnet.
33. The magnetic resonance imaging system of claim 32, wherein the coupling member comprises a first portion having a first diameter and a second portion having a second diameter larger than the first diameter.  

13. The magnetic resonance imaging system of claim 12, wherein the coupling member comprises a first portion having a first diameter and a second portion having a second diameter larger than the first diameter.
34. The magnetic resonance imaging system of claim 33, wherein the first diameter is selected so that the coupling member can fit within a receptacle of the securing mechanism of the patient handling apparatus.  

14. The magnetic resonance imaging system of claim 13, wherein the first diameter is selected so that the coupling member can fit within a receptacle of the securing mechanism of the patient handling apparatus.
35. The magnetic resonance imaging system of claim 33, wherein a height of the first portion of the coupling member is configured to allow at least a portion of the securing mechanism forming the receptacle to fit underneath the second portion of the coupling member.  

15. The magnetic resonance imaging system of claim 13, wherein a height of the first portion of the coupling member is configured to allow at least a portion of the securing mechanism forming the receptacle to fit underneath the second portion of the coupling member.
36. The magnetic resonance imaging system of claim 31, wherein the B0 magnetic field has a magnetic field strength of less than or equal to .2 Tesla (T) and greater than or equal to 20 mT.  
16. The magnetic resonance imaging system of claim 11, wherein the B0 magnetic field has a magnetic field strength of less than or equal to 0.2 Tesla (T) and greater than or equal to 20 mT.
37. The magnetic resonance imaging system of claim 36, wherein the B0 magnetic field has a magnetic field strength of less than or equal to .1 Tesla (T) and greater than or equal to 50 mT.  
17. The magnetic resonance imaging system of claim 16, wherein the B.sub.0 magnetic field has a magnetic field strength of less than or equal to 0.1 T and greater than or equal to 50 mT.
38. The magnetic resonance imaging system of claim 31, further comprising the securing mechanism of the patient handling apparatus.  

10. The magnetic resonance imaging system of claim 1, further comprising the securing mechanism of the radio frequency coil apparatus.
39. A method for facilitating imaging using a magnetic resonance imaging system, the method comprising: positioning a portion of anatomy of a patient within the magnetic resonance imaging system; and acquiring at least one magnetic resonance image of the portion of the anatomy of the patient while the portion of the anatomy of the patient is within the magnetic resonance imaging system, wherein positioning the portion of the anatomy of the patient comprises engaging a securing mechanism of a radio frequency coil apparatus to a coupling member attached to the magnetic resonance imaging system at a location between first and second Bo magnets of the magnetic resonance imaging system, the securing mechanism for securing the radio frequency coil apparatus to the coupling member and releasing the radio frequency coil apparatus from the coupling member, so that, when the coupling member is engaged with the securing mechanism of the radio frequency coil apparatus, the radio frequency coil apparatus is secured to the magnetic resonance imaging system.  

18. A method for facilitating imaging using a magnetic resonance imaging system, the method comprising: positioning a portion of anatomy of a patient within an imaging region of the magnetic resonance imaging system; and acquiring at least one MR image of the portion of the anatomy of the patient while the portion of the anatomy of the patient is within the imaging region of the MRI system, wherein positioning the portion of the anatomy of the patient comprises engaging a securing mechanism of a radio frequency coil apparatus to a coupling member attached to the magnetic resonance imaging system at a location between first and second B0 magnets of the magnetic resonance imaging system, the securing mechanism for securing the radio frequency coil apparatus to the coupling member and releasing the radio frequency coil apparatus from the coupling member, so that, when the coupling member is engaged with the securing mechanism of the radio frequency coil apparatus, the radio frequency coil apparatus is secured to the MRI system substantially within the imaging region.
40. The method of claim 39, wherein acquiring the at least one magnetic resonance image of the portion of the anatomy of the patient is performed while the patient is at least partially supported by a medical bed comprising at least some ferromagnetic material.

19. The method of claim 18, wherein acquiring the at least one magnetic resonance image of the portion of the anatomy of the patient is performed while the patient is at least partially supported by a medical bed comprising at least some ferromagnetic material.




Claims of the current application 17/223762
Claims of Nelson et al. (US 11,357,420 B2) in view of Ninomiya et al. (US 2011/0031970 A1)
21. A magnetic resonance imaging system comprising: a B0 magnet configured to produce a B0 magnetic field for the magnetic resonance imaging system, the B0 magnet comprising: at least one first B0 magnet to produce a first magnetic field to contribute to the B0 magnetic field for the magnetic resonance imaging system; and at least one second B0 magnet to produce a second magnetic field to contribute to the Bo magnetic field for the magnetic resonance imaging system; and a coupling member attached to the B0 magnet of the magnetic resonance imaging system, such that the coupling member is disposed between the at least one first B0 magnet and the at least one second B0 magnet, wherein the coupling member is configured to engage with a securing mechanism of a radio frequency coil apparatus, the securing mechanism for securing the radio frequency coil apparatus to and releasing the radio frequency coil apparatus from the coupling member, so that, when the coupling member is engaged with the securing mechanism of the radio frequency coil apparatus, the radio frequency coil apparatus is secured to the magnetic resonance imaging system.  

Nelson claims:  claim 1. An apparatus for imaging a foot, the apparatus comprising: at least one housing configured to accommodate a patient's foot, during magnetic resonance imaging; at least one radio frequency transmit and/or receive coil; and at least one first releasable securing mechanism configured to engage with a member attached to a magnetic resonance imaging system at a location such that, when the at least one first securing mechanism engages with the member, the apparatus is positioned within an imaging region of the magnetic resonance imaging system. 
Nelson fails to claim: A magnetic resonance imaging system comprising: a B0 magnet configured to produce a B0 magnetic field for the magnetic resonance imaging system, the B0 magnet comprising: at least one first B0 magnet to produce a first magnetic field to contribute to the B0 magnetic field for the magnetic resonance imaging system; and at least one second B0 magnet to produce a second magnetic field to contribute to the Bo magnetic field for the magnetic resonance imaging system. However, Ninomiya discloses a B0 magnet configured to produce a B0 magnetic field for the magnetic resonance imaging system, the B0 magnet comprising: at least one first B0 magnet to produce a first magnetic field to contribute to the B0 magnetic field for the magnetic resonance imaging system; and at least one second B0 magnet to produce a second magnetic field to contribute to the Bo magnetic field for the magnetic resonance imaging system (see Figure 1 showing first and second magnets as magnet #101 in upper main body #51 and lower body #52). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have two magnets as taught by Ninomiya with Nelson’s MRI apparatus for imaging a foot for the purpose of showing a well-known main MR component to produce MR image in the region of interest. 
23. The magnetic resonance imaging system of claim 22, wherein the coupling member comprises a first portion having a first diameter and a second portion having a second diameter larger than the first diameter.  

5. The apparatus of claim 3, wherein the member comprises a first portion having a first diameter and second portion having a second diameter less than the first diameter, and wherein the first arm portion and the second arm portion are configured to position under the first portion and to grip the second portion when the retention portion is engaged with the member.
24. The magnetic resonance imaging system of claim 23, wherein the first diameter is selected so that the coupling member can fit within a receptacle of the securing mechanism of the radio frequency coil apparatus
3. The apparatus of claim 2, wherein the retention portion comprises a first arm portion and a second arm portion, each forming at least a portion of the receptacle, wherein the first arm portion comprises a first protrusion and the second arm portion comprises a second protrusion, and wherein the first protrusion and the second protrusion are configured to impede the member from entering and exiting the receptacle, such that force on the first protrusion and the second protrusion is needed to allow the member to enter and exit the receptacle.
26. The magnetic resonance imaging system of claim 23, wherein the second portion of the coupling member comprises at least one recess configured to accommodate the securing mechanism of the radio frequency coil apparatus to prevent rotation of the radio frequency coil apparatus about the coupling member.  
8. The apparatus of claim 7, wherein the member comprises at least one recess, and wherein the second securing mechanism is configured to fit within the at least one recess to prevent rotation of the apparatus about the member when the second securing mechanism engages with the at least one recess.
29. The magnetic resonance imaging system of claim 21, wherein the magnetic resonance imaging system is configured to image a patient at least partially supported by a hospital bed comprising ferromagnetic material.  

Nelson in view of Ninomiya et al. (US 2011/0031970 A1) and in further view of Shalgi et al. (US 2007/0255132 A1):
Nelson fails to claim a patient at least partially supported by a hospital bed comprising ferromagnetic material.  Shalgi discloses a bed comprising ferromagnetic material (see paragraphs 0107 and 0109). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have discloses a bed comprising ferromagnetic material as taught by Shalgi for the purpose of disclosing a well-known means to hold a patient during imaging process with a preferred material according to its suitability between all the known materials to form a patient’s bed that performs the function of holding the patient as intended and known by one of ordinary skill in the art at the time of the invention was made. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)

30. The magnetic resonance imaging system of claim 21, further comprising the securing mechanism of the radio frequency coil apparatus.  

See Claim 1 of Nelson discussed above. 
31. A magnetic resonance imaging system comprising: a B0 magnet configured to produce a B0 magnetic field for the magnetic resonance imaging system, the B0 magnet comprising: at least one first B0 magnet to produce a first magnetic field to contribute to the B0 magnetic field for the magnetic resonance imaging system; and 9091795.1Application No.: Not Yet Assigned5 Docket No.: 00354.70021US05 Preliminary Amendment at least one second B0 magnet to produce a second magnetic field to contribute to the B0 magnetic field for the magnetic resonance imaging system; and a coupling member attached to the B0 magnet of the magnetic resonance imaging system, such that the coupling member is disposed between the at least one first B0 magnet and the at least one second B0 magnet, and wherein the coupling member is configured to engage with a securing mechanism of a patient handling apparatus configured to secure to a radio frequency coil apparatus, the securing mechanism for securing the patient handling apparatus to and releasing the patient handling apparatus from the coupling member, so that, when the coupling member is engaged with the securing mechanism of the patient handling apparatus, the radio frequency coil secured to the patient handling apparatus is secured to the magnetic resonance imaging system.  

Same analogy from claim 21 above applies.
33. The magnetic resonance imaging system of claim 32, wherein the coupling member comprises a first portion having a first diameter and a second portion having a second diameter larger than the first diameter.  

5. The apparatus of claim 3, wherein the member comprises a first portion having a first diameter and second portion having a second diameter less than the first diameter, and wherein the first arm portion and the second arm portion are configured to position under the first portion and to grip the second portion when the retention portion is engaged with the member.
34. The magnetic resonance imaging system of claim 33, wherein the first diameter is selected so that the coupling member can fit within a receptacle of the securing mechanism of the patient handling apparatus.  

3. The apparatus of claim 2, wherein the retention portion comprises a first arm portion and a second arm portion, each forming at least a portion of the receptacle, wherein the first arm portion comprises a first protrusion and the second arm portion comprises a second protrusion, and wherein the first protrusion and the second protrusion are configured to impede the member from entering and exiting the receptacle, such that force on the first protrusion and the second protrusion is needed to allow the member to enter and exit the receptacle.
38. The magnetic resonance imaging system of claim 31, further comprising the securing mechanism of the patient handling apparatus.  

See Claim 1 of Nelson discussed above. 



Claims of the current application 17/223762
Claims of Nelson et al. (US 11,234,610 B2) in view of Ninomiya et al. (US 2011/0031970 A1)
21. A magnetic resonance imaging system comprising: a B0 magnet configured to produce a B0 magnetic field for the magnetic resonance imaging system, the B0 magnet comprising: at least one first B0 magnet to produce a first magnetic field to contribute to the Bo magnetic field for the magnetic resonance imaging system; and at least one second Bo magnet to produce a second magnetic field to contribute to the Bo magnetic field for the magnetic resonance imaging system; and a coupling member attached to the Bo magnet of the magnetic resonance imaging system, such that the coupling member is disposed between the at least one first Bo magnet and the at least one second Bo magnet, wherein the coupling member is configured to engage with a securing mechanism of a radio frequency coil apparatus, the securing mechanism for securing the radio frequency coil apparatus to and releasing the radio frequency coil apparatus from the coupling member, so that, when the coupling member is engaged with the securing mechanism of the radio frequency coil apparatus, the radio frequency coil apparatus is secured to the magnetic resonance imaging system.  

Nelson claims: 1. A helmet configured to accommodate a patient's head during magnetic resonance imaging, the helmet comprising: at least one radio frequency transmit and/or receive coil; and at least one first releasable securing mechanism configured to engage with a member attached to a magnetic resonance imaging system at a location such that, when the at least one first releasable securing mechanism engages with the member, the helmet is positioned within an imaging region of the magnetic resonance imaging system.
Nelson fails to claim: A magnetic resonance imaging system comprising: a B0 magnet configured to produce a B0 magnetic field for the magnetic resonance imaging system, the B0 magnet comprising: at least one first B0magnet to produce a first magnetic field to contribute to the B0 magnetic field for the magnetic resonance imaging system; and at least one second B0 magnet to produce a second magnetic field to contribute to the Bo magnetic field for the magnetic resonance imaging system. However, Ninomiya discloses a B0 magnet configured to produce a B0 magnetic field for the magnetic resonance imaging system, the B0 magnet comprising: at least one first B0 magnet to produce a first magnetic field to contribute to the B0 magnetic field for the magnetic resonance imaging system; and at least one second B0 magnet to produce a second magnetic field to contribute to the Bo magnetic field for the magnetic resonance imaging system (see Figure 1 showing first and second magnets as magnet #101 in upper main body #51 and lower body #52). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have two magnets as taught by Ninomiya with Nelson’s MRI apparatus for imaging a head for the purpose of showing a well-known main MR component to produce MR image in the region of interest.

23. The magnetic resonance imaging system of claim 22, wherein the coupling member comprises a first portion having a first diameter and a second portion having a second diameter larger than the first diameter.  

5. The helmet of claim 3, wherein the member comprises a first portion having a first diameter and second portion having second diameter less than the first diameter, and wherein the first arm portion and the second arm portion are configured to position under the first portion and to grip the second portion when the retention portion is engaged with the member.
24. The magnetic resonance imaging system of claim 23, wherein the first diameter is selected so that the coupling member can fit within a receptacle of the securing mechanism of the radio frequency coil apparatus
4. The helmet of claim 3, wherein the first protrusion and the second protrusion are configured such that a first force required to allow the member to enter the receptacle is less than a second force required to allow the member to exit the receptacle.
26. The magnetic resonance imaging system of claim 23, wherein the second portion of the coupling member comprises at least one recess configured to accommodate the securing mechanism of the radio frequency coil apparatus to prevent rotation of the radio frequency coil apparatus about the coupling member.  
8. The helmet of claim 7, wherein the member comprises at least one recess, and wherein the second securing mechanism is configured to fit within the at least one recess to prevent rotation of the helmet about the member when the second securing mechanism engages with the at least one recess.
29. (New) The magnetic resonance imaging system of claim 21, wherein the magnetic resonance imaging system is configured to image a patient at least partially supported by a hospital bed comprising ferromagnetic material.  

Nelson in view of Ninomiya et al. (US 2011/0031970 A1) and in further view of Shalgi et al. (US 2007/0255132 A1):
Nelson fails to claim a patient at least partially supported by a hospital bed comprising ferromagnetic material.  Shalgi discloses a bed comprising ferromagnetic material (see paragraphs 0107 and 0109). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have discloses a bed comprising ferromagnetic material as taught by Shalgi for the purpose of disclosing a well-known means to hold a patient during imaging process with a preferred material according to its suitability between all the known materials to form a patient’s bed that performs the function of holding the patient as intended and known by one of ordinary skill in the art at the time of the invention was made. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)
30. The magnetic resonance imaging system of claim 21, further comprising the securing mechanism of the radio frequency coil apparatus.  

See claim 1 discussed above.
31. A magnetic resonance imaging system comprising: a B0 magnet configured to produce a B0 magnetic field for the magnetic resonance imaging system, the B0 magnet comprising: at least one first B0 magnet to produce a first magnetic field to contribute to the B0 magnetic field for the magnetic resonance imaging system; and 9091795.1Application No.: Not Yet Assigned5 Docket No.: 00354.70021US05 Preliminary Amendment at least one second B0 magnet to produce a second magnetic field to contribute to the B0 magnetic field for the magnetic resonance imaging system; and a coupling member attached to the B0 magnet of the magnetic resonance imaging system, such that the coupling member is disposed between the at least one first B0 magnet and the at least one second B0 magnet, and wherein the coupling member is configured to engage with a securing mechanism of a patient handling apparatus configured to secure to a radio frequency coil apparatus, the securing mechanism for securing the patient handling apparatus to and releasing the patient handling apparatus from the coupling member, so that, when the coupling member is engaged with the securing mechanism of the patient handling apparatus, the radio frequency coil secured to the patient handling apparatus is secured to the magnetic resonance imaging system.  

Same analogy from claim 21 above applies.
33. The magnetic resonance imaging system of claim 32, wherein the coupling member comprises a first portion having a first diameter and a second portion having a second diameter larger than the first diameter.  

5. The helmet of claim 3, wherein the member comprises a first portion having a first diameter and second portion having second diameter less than the first diameter, and wherein the first arm portion and the second arm portion are configured to position under the first portion and to grip the second portion when the retention portion is engaged with the member.
34. The magnetic resonance imaging system of claim 33, wherein the first diameter is selected so that the coupling member can fit within a receptacle of the securing mechanism of the patient handling apparatus.  

4. The helmet of claim 3, wherein the first protrusion and the second protrusion are configured such that a first force required to allow the member to enter the receptacle is less than a second force required to allow the member to exit the receptacle.
38. (New) The magnetic resonance imaging system of claim 31, further comprising the securing mechanism of the patient handling apparatus.  

See Claim 1 of Nelson discussed above.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-26, 30-35, 38 and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ninomiya et al. (US 2011/0031970 A1).
With respect to claims 21, 30 and 38, Ninomiya  discloses a magnetic resonance imaging system comprising (see Figures 1-3): a B0 magnet configured to produce a B0 magnetic field for the magnetic resonance imaging system, the B0 magnet comprising: at least one first B0 magnet to produce a first magnetic field to contribute to the B0 magnetic field for the magnetic resonance imaging system (magnet #101 in upper main body #51); and at least one second B0 magnet to produce a second magnetic field to contribute to the B0 magnetic field for the magnetic resonance imaging system (magnet #101 in lower main body #52); and a coupling member attached to the B0 magnet of the magnetic resonance imaging system (see Figures 3, 17, and 21 with upper RF coil sections #700a-#700c connects to bottom sections #500 divided on subsections Q1-Q3 wherein said upper and lower antennas are attached to each other and to bed #60 or #600in Figures 1-3 through connecting system as further seen on Figure 17 with projections #772 attaching through openings #653, wherein said connecting system is considered as a coupling member for attaching the RF coils to the bed in bed housing #62 as part of the MRI system), such that the coupling member is disposed between the at least one first B0 magnet and the at least one second B0 magnet (as seen on Figures 1 and 2), wherein the coupling member is configured to engage with a securing mechanism of a radio frequency coil apparatus, the securing mechanism for securing the radio frequency coil apparatus to and releasing the radio frequency coil apparatus from the coupling member, so that, when the coupling member is engaged with the securing mechanism of the radio frequency coil apparatus, the radio frequency coil apparatus is secured to the magnetic resonance imaging system (see Figures 17A and 17B disclosing projections #772 considered as the securing mechanism and mounting support parts #653 on main body #651 considered as the coupling member for securing the components by engaging the projections #772 with support parts #653 securing the RF coils in place or remove it as seen on Figure 3 or Figures 21A, 21B and Figure 30 showing a different view of securing or removing capabilities).   
With respect to claims 22 and 32, Ninomiya discloses the coupling member is attached to the at least one second B0 magnet (support parts #653 on main body #651 of the bed #60 considered as coupling member connected to magnet #101 in lower main body #52 considered as the second magnet).  
With respect to claims 23 and 33, Ninomiya discloses the coupling member comprises a first portion having a first diameter and a second portion having a second diameter larger than the first diameter (see Figure 17B showing projections #772 having two different diameters).  
With respect to claims 24 and 34, Ninomiya discloses the first diameter is selected so that the coupling member can fit within a receptacle of the securing mechanism of the radio frequency coil apparatus (see Figure 17B and paragraphs 0078-0080).  
With respect to claim 25 and 35, Ninomiya discloses a height of the first portion of the coupling member is configured to allow at least a portion of the securing mechanism forming the receptacle to fit underneath the second portion of the coupling member (see Figure 17B).  
With respect to claim 26, Ninomiya discloses the second portion of the coupling member comprises at least one recess configured to accommodate the securing mechanism of the radio frequency coil apparatus to prevent rotation of the radio frequency coil apparatus about the coupling member (see Figure 17B disclosing support parts #653 as the recess to accommodate the projections #772 considered as securing mechanism).  
With respect to claim 31, Ninomiya discloses a magnetic resonance imaging system comprising (see Figures 1-3): a B0 magnet configured to produce a B0 magnetic field for the magnetic resonance imaging system, the B0 magnet comprising: at least one first B0 magnet to produce a first magnetic field to contribute to the B0 magnetic field for the magnetic resonance imaging system (magnet #101 in upper main body #51); and 9091795.1Application No.: Not Yet Assigned5 Docket No.: 00354.70021US05Preliminary Amendmentat least one second B0 magnet to produce a second magnetic field to contribute to the B0 magnetic field for the magnetic resonance imaging system (magnet #101 in lower main body #52); and a coupling member attached to the B0 magnet of the magnetic resonance imaging system, such that the coupling member is disposed between the at least one first B0 magnet and the at least one second B0 magnet (as seen on Figures 1 and 2), and wherein the coupling member is configured to engage with a securing mechanism of a patient handling apparatus configured to secure to a radio frequency coil apparatus (see Figures 3, 17, and 21 with upper RF coil sections #700a-#700c connects to bottom sections #500 divided on subsections Q1-Q3 wherein said upper and lower antennas are attached to each other and to bed #60 or #600in Figures 1-3 through connecting system as further seen on Figure 17 with projections #772 attaching through openings #653, wherein said connecting system is considered as a coupling member for attaching the RF coils to the bed in bed housing #62 as part of the MRI system), the securing mechanism for securing the patient handling apparatus to and releasing the patient handling apparatus from the coupling member, so that, when the coupling member is engaged with the securing mechanism of the patient handling apparatus, the radio frequency coil secured to the patient handling apparatus is secured to the magnetic resonance imaging system (see Figures 17A and 17B disclosing projections #772 considered as the securing mechanism and mounting support parts #653 on main body #651 considered as the coupling member for securing the components by engaging the projections #772 with support parts #653 securing the RF coils in place or remove it as seen on Figure 3 or Figures 21A, 21B and Figure 30 showing a different view of securing or removing capabilities).   
With respect to claim 39, Ninomiya discloses a method for facilitating imaging using a magnetic resonance imaging system, the method comprising: positioning a portion of anatomy of a patient within the magnetic resonance imaging system; and acquiring at least one magnetic resonance image of the portion of the anatomy of the patient while the portion of the anatomy of the patient is within the magnetic resonance imaging system (see Figure 1 and paragraph 0012), wherein positioning the portion of the anatomy of the patient comprises engaging a securing mechanism of a radio frequency coil apparatus to a coupling member attached to the magnetic resonance imaging system at a location between first and second B0 magnets of the magnetic resonance imaging system, the securing mechanism for securing the radio frequency coil apparatus to the coupling member and releasing the radio frequency coil apparatus from the coupling member, so that, when the coupling member is engaged with the securing mechanism of the radio frequency coil apparatus, the radio frequency coil apparatus is secured to the magnetic resonance imaging system (see Figures 17A and 17B disclosing projections #772 considered as the securing mechanism and mounting support parts #653 on main body #651 considered as the coupling member for securing the components by engaging the projections #772 with support parts #653 securing the RF coils in place or remove it as seen on Figure 3 or Figures 21A, 21B and Figure 30 showing a different view of securing or removing capabilities).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 27-28 and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Ninomiya et al. (US 2011/0031970 A1) in view of Gleich (US 2012/0119739 A1).
With respect to claims 27-28 and 36-37, Ninomiya discloses the claimed invention as stated above except for specifying that the B0 magnetic field has a magnetic field strength of less than or equal to .2 Tesla (T) and greater than or equal to 20 mT and/or wherein the B0 magnetic field has a magnetic field strength of less than or equal to .1 T and greater than or equal to 50 mT.  However, Gleich discloses the B0 magnetic field has a magnetic field strength of less than or equal to .2 Tesla (T) and greater than or equal to 20 mT and/or wherein the B0 magnetic field has a magnetic field strength of less than or equal to .1 T and greater than or equal to 50 mT (see paragraph 0097 disclosing .05T). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have a static field of the specified strength as taught by Gleich with Ninomiya’s static field for the purpose of describing one between all the field strengths options known in the art in order to provide a static field for the MR acquisition and diagnosis by using a preferred field value to operate the magnet according to the MR system in used and the region under examination.   

Claims 29 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Ninomiya et al. (US 2011/0031970 A1) in view of Shalgi et al. (US 2007/0255132 A1).
With respect to claim 29 and 40, Ninomiya discloses the magnetic resonance imaging system is configured to image a patient at least partially supported by a hospital bed (as seen on Figure 1, patient #103 on bed #60). Furthermore, Ninomiya discloses the claimed invention as stated above except for the bed comprising ferromagnetic material. However, Shalgi discloses a bed comprising ferromagnetic material (see paragraphs 0107 and 0109). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have discloses a bed comprising ferromagnetic material as taught by Shalgi with Ninomiya’s bed for the purpose of disclosing a preferred material according to its suitability between all the known materials to form a patient’s bed that performs the function of holding the patient as intended and known by one of ordinary skill in the art at the time of the invention was made. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional prior art cited in the PTO 892 discloses MR systems having RF coils attached to the patient’s table or inside the magnet housing.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXOMARA VARGAS whose telephone number is (571)272-2252. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa J Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DIXOMARA VARGAS/Primary Examiner, Art Unit 2866